— Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Dolan, J), rendered December 3, 2009, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated conditions thereof, upon his admissions, and imposing a sentence of imprisonment upon his previous conviction of criminal sexual act in the first degree.
Ordered that the amended judgment is affirmed.
The sentence imposed after the defendant’s previously imposed sentence of probation was revoked was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.P., Chambers, Roman and Cohen, JJ., concur.